UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1736


HABTAMU YEMANE GEBERETENSIA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 28, 2011          Decided:   December 13, 2011


Before GREGORY, AGEE, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Habtamu Yemane Geberetensia, Petitioner Pro Se.           Michael
Christopher Heyse, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Habtamu Yemane Geberetensia, a native and citizen of

Ethiopia, petitions for review of a decision of the Board of

Immigration        Appeals    (“Board”)     dismissing       his     appeal       from   the

immigration        judge’s     denial       of     his    requests          for    asylum,

withholding        of   removal,     and    protection       under    the     Convention

Against Torture.          For the reasons set forth below, we deny the

petition for review.

            A      determination     regarding       eligibility       for    asylum      or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                          INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                   Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                    Legal issues are

reviewed      de    novo,     “affording         appropriate     deference         to    the

[Board]’s     interpretation         of    the    [Immigration        and    Nationality

Act] and any attendant regulations.”                     Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                    This court will reverse

the   Board     only     if   “the    evidence       .   .   .     presented       was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                    Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Furthermore,        “[t]he    agency       decision      that    an    alien       is    not

                                            2
eligible for asylum is ‘conclusive unless manifestly contrary to

the law and an abuse of discretion.’”                                Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

              We have reviewed the evidence of record and conclude

that       substantial       evidence          supports          the     adverse        credibility

finding. 1          We    further          conclude      that        Geberetensia        failed    to

present       sufficient              independent             evidence      of        persecution,

notwithstanding            the        adverse       credibility           determination,           as

discussed in Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir.

2004).         We    therefore             uphold       the     denial     of    Geberetensia’s

requests for asylum and withholding of removal.                                  See id. at 367

(“Because      the       burden       of    proof       for    withholding       of     removal    is

higher than for asylum — even though the facts that must be

proved are the same — an applicant who is ineligible for asylum

is necessarily ineligible for withholding of removal under [8

U.S.C.] § 1231(b)(3).”).

              Finally,           we        conclude           that     substantial         evidence

supports      the        finding       that    Geberetensia             failed     to    meet     the


       1
       We uphold the agency’s use of the written summary of
Geberetensia’s asylum interview as the interview record meets
the “minimum” standard of In re S-S- in that it “contain[s] a
meaningful, clear, and reliable summary of the statements made
by [Geberetensia] at the interview.”   In re S-S-, 21 I. & N.
Dec. 121, 124 (B.I.A. 1995).



                                                    3
standard for relief under the Convention Against Torture.                  To

obtain such relief, an applicant must establish that “it is more

likely than not that he or she would be tortured if removed to

the   proposed   country   of   removal.”    8    C.F.R.   §   1208.16(c)(2)

(2011).   We find that Geberetensia failed to make the requisite

showing before the immigration court.

             Accordingly, we deny the petition for review. 2         We also

deny the pending motion for assignment of counsel.               We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                           PETITION DENIED




      2
       To the extent that Geberetensia challenges the Board’s
denial of his motion to remand, we have reviewed the denial of
this motion and find no abuse of discretion. See Onyeme v. INS,
146 F.3d 227, 234 (4th Cir. 1998) (setting forth standard of
review).



                                      4